DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-33 are pending in the present application, and they are subjected to the following election/restriction.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-12, 20-24, 31 and 33, drawn to a third nucleic acid molecule having the elements recited in independent claim 1, a combination of the third nucleic acid molecule and a second nucleic acid molecule having the elements recited in claim 12, and a kit comprising the third nucleic acid molecule and the second nucleic acid molecule, classified in C12N 15/63, C12N 15/86.
II. 	Claims 13-24, and 32-33, drawn to a combination of a first nucleic acid molecule and a second nucleic acid molecule having the elements recited in independent claim 13, and a kit comprising the first nucleic acid molecule and the second nucleic acid molecule, classified in C12N 15/63, C12N 15/86.
III.	Claims 25 and 27, drawn to a method for the generation of a nucleic acid molecule coding for a virus using a third nucleic acid molecule and a second nucleic acid molecule of the present application, classified in C12N 7/00. 
s 26 and 28, drawn to a method for the generation of a nucleic acid molecule coding for a virus using a first nucleic acid molecule and a second nucleic acid molecule of the present application, classified in C12N 7/00.  
V.	Claim 29, drawn to a method for generating a library of nucleotide sequences using a third nucleic acid molecule and a second nucleic acid molecule of the present application, classified in C12Q 1/68. 
VI.	Claim 30, drawn to a method for generating a library of nucleotide sequences using a first nucleic acid molecule and a second nucleic acid molecule of the present application, classified in C12Q 1/68.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-II are drawn to distinct compositions that are structurally distinct one from the other, as well as having different properties one from the other.  For example, the composition of Group I contains a third nucleic acid molecule and a second nucleic acid molecule of the present application, while the composition of Group II contains a first nucleic acid molecule and a second nucleic acid molecule of the present application.
Inventions I and III or V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of Group I can be used in either a method for the generation of a nucleic acid molecule coding for a virus in Group III or in a method for generating a library of nucleotide sequences in .
Inventions II and IV or VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the composition of Group I can be used in either a method for the generation of a nucleic acid molecule coding for a virus in Group IV or in a method for generating a library of nucleotide sequences in Group VI.  It is noting that the composition of Group I is not required to practice in any of the methods in Groups III and V.
Inventions III-VI are drawn to distinct methods having different starting materials (e.g., third and second nucleic acid molecules vs first and second nucleic acid molecules) and different desired end-results (e.g., generation of a nucleic acid molecule coding for a virus vs generation of a library of nucleotide sequences), which would require different technical consideration for attaining the desired end-results.  
Because these inventions are distinct for the reasons given above, and separate search requirements due to the distinctness of each Invention as discussed above in both patented and non-patented literature.  It would be unduly burdensome for the examiner to search and/or consider the patentability (examination) of all the inventions in a single application.  Accordingly, restriction for examination purposes as indicated is proper. 
Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 (h).
Species Restriction:
A.	Should Applicant elect any of Groups I, III and V, this application contains claims directed to the following patentably distinct species of a third nucleic acid molecule:
 (i) the nucleic acid molecule of (1); (ii) a nucleic acid molecule comprising a nucleotide sequence according to SEQ ID NO: 6; and (iii) a nucleic acid molecule identical or similar to the nucleic acid molecule contained in the organism deposited  with the DSMZ under the Budapest treaty under accession number DSM 23754. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 12, 25, 29 and 31 are generic.

Additionally, this application contains claims directed to the following patentably distinct species of a negative selection marker:
 A single specific negative selection marker recited in the Markush group of claim 11. (The elected species must be consistent with the above elected species for a third nucleic acid molecule).
The species are independent or distinct because each of the recited species is at least distinct structurally one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 11-12, 25, 29 and 31 are generic.

Moreover, this application contains claims directed to the following patentably distinct species of a second nucleic acid molecule:
 (i) the nucleic acid molecule of (1); (ii) SEQ ID NO: 2; (iii) SEQ ID NO: 13; (iv) SEQ ID NO: 14; (v) a nucleic acid molecule identical or similar to the nucleic acid molecule contained in the organism deposited  with the DSMZ under the Budapest treaty under accession number DSM 24298; and (vi) a nucleic acid molecule identical or similar to the nucleic acid molecule contained in the organism deposited  with the DSMZ under the Budapest treaty under accession number DSM 24299.
The species are independent or distinct because each of the recited species is at least distinct structurally one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 12, 25, 29 and 31 are generic.

B.	Should Applicant elect any of Groups II, IV and VI, this application contains claims directed to the following patentably distinct species of a first nucleic acid molecule:
 (i) the nucleic acid molecule of (1); (ii) SEQ ID NO: 1; (iii) SEQ ID NO: 15; and (iii) a nucleic acid molecule identical or similar to the nucleic acid molecule contained in the organism deposited  with the DSMZ under the Budapest treaty under accession number DSM 23753. 
The species are independent or distinct because each of the recited species is at least distinct structurally one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the 

Additionally, this application contains claims directed to the following patentably distinct species of a second nucleic acid molecule:
 (i) the nucleic acid molecule of (1); (ii) SEQ ID NO: 2; (iii) SEQ ID NO: 13; (iv) SEQ ID NO: 14; (v) a nucleic acid molecule identical or similar to the nucleic acid molecule contained in the organism deposited  with the DSMZ under the Budapest treaty under accession number DSM 24298; and (vi) a nucleic acid molecule identical or similar to the nucleic acid molecule contained in the organism deposited  with the DSMZ under the Budapest treaty under accession number DSM 24299.
The species are independent or distinct because each of the recited species is at least distinct structurally one from the others.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 13, 26, 30 and 32 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The recited species are independent or distinct because each of the above species is distinct structurally one from the others, as well as possessing distinct properties.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633